J-S25039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GEORGE SEAMAN, JR.,                              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LISA A. SEAMAN,

                            Appellant                No. 1931 WDA 2014


                Appeal from the Order Entered October 23, 2014
                in the Court of Common Pleas of Greene County
                    Civil Division at No.: A.D. No. 32 of 2013


BEFORE: BENDER, P.J.E., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED MAY 06, 2015

        Appellant, Lisa A. Seaman (Wife), appeals from the order of equitable

distribution. Wife asserts that the order failed to provide economic justice

and greatly favored her former husband, Appellee, George Seaman, Jr.,

(Husband). Finding no abuse of discretion, we affirm.

        The parties were married on March 31, 2006. (See Special Master’s

Report, 8/26/14, at 3).          Both were born in 1963.     It was the second

marriage for each.       They separated in December of 2012.      The marriage

produced no children.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S25039-15


      Both parties are high school graduates, and are in apparent good

health. During the marriage the couple lived in property already owned by

Husband. Wife also owned pre-marital residential property (consisting of a

mobile home on real estate) in West Virginia.

      Husband is employed in the family cattle trading business, G. William

Seaman, LLC, started by his parents.         During the marriage, Husband

acquired a 49% ownership interest in the business. Wife became employed

in the family business as well, but did not acquire any ownership interest.

Following the separation, Wife’s employment was terminated. She has since

obtained part-time employment elsewhere at a lower salary.

      During the marriage Husband and Wife also operated their own cattle

business, 2SCattle.   They used a line of credit, a home equity loan, and

profits to finance the purchase of cattle for their business.      After the

separation, Husband began operation of 2SCattle for himself, as the Bill

Seaman Cattle Company.

      The special master held a hearing on May 5, 2014. After the hearing

he submitted a report and recommendations.       Wife filed exceptions.   The

trial court denied the exceptions in its order granting divorce and equitable

distribution. (See Order, 10/23/14, at unnumbered pages 1-4). The overall

scheme of the equitable distribution was to award Wife 53% of the marital

estate and 47% to Husband.         (See id. at unnumbered page 3; see also

Special Master’s Report, at 26).


                                      -2-
J-S25039-15


       Wife filed a motion for reconsideration, which the court denied on

November 6, 2014. This timely appeal followed on November 20, 2014.1

              Wife presents six questions for our review:

             I. Did the trial court err/abuse its discretion in awarding
       the marital residence to Husband, when Husband clearly has the
       greater earning capacity and is more capable of obtaining
       another mortgage given that Wife remained in the home during
       separation?

             II. Did the trial court err/abuse its discretion in failing to
       direct Husband to reimburse Wife for all Husband’s personal
       expenditures from marital funds, including but not limited to,
       payment of federal and state income tax assessed on an asset
       that was found by the master to be Husband’s non-marital
       asset?

             III. Did the trial court err/abuse its discretion in reducing
       the equity in the marital residence by speculative costs and
       expenses such as realty transfer tax and real estate agent
       commission when there was no direction that the real estate be
       sold?
             .
             IV. Did the trial court err/abuse its discretion by
       considering the value of the Wife’s premarital real estate
       together with the value of a mobile home thereon when those
       items were transferred to Wife separately in making an
       assessment of increase in value of the asset(s)?

             V. Did the trial court err/abuse its discretion in failing to
       direct Husband to pay to Wife some portion of her counsel fees
       and expert expenses?

             VI. Did the trial court err/abuse its discretion in failing to
       consider that both marital funds and marital loan accounts were

____________________________________________


1
  The trial court did not order a statement of errors. The court entered an
order on December 2, 2014, adopting and referencing the Special Master’s
Report as explanation for its final order and decree. See Pa.R.A.P. 1925.



                                           -3-
J-S25039-15


      used to purchase livestock that formed part of the marital
      estate?

(Wife’s Brief, at 4-5) (most capitalization omitted).

      Wife argues that the overall scheme of equitable distribution failed to

provide economic justice.     (See id. at 7).     She maintains that the trial

court’s decision, which generally adopted the Special Master’s Report and

Recommendation, was highly favorable to Husband and detrimental to her,

and should be vacated. (See id. at 18). We disagree.

            We review an equitable distribution order for an abuse of
      discretion.

             A trial court has broad discretion when fashioning an
      award of equitable distribution. Our standard of review when
      assessing the propriety of an order effectuating the equitable
      distribution of marital property is whether the trial court abused
      its discretion by a misapplication of the law or failure to follow
      proper legal procedure. We do not lightly find an abuse of
      discretion, which requires a showing of clear and convincing
      evidence. This Court will not find an abuse of discretion unless
      the law has been overridden or misapplied or the judgment
      exercised was manifestly unreasonable, or the result of
      partiality, prejudice, bias, or ill will, as shown by the evidence in
      the certified record. In determining the propriety of an equitable
      distribution award, courts must consider the distribution scheme
      as a whole. We measure the circumstances of the case against
      the objective of effectuating economic justice between the
      parties and achieving a just determination of their property
      rights.

Reber v. Reiss, 42 A.3d 1131, 1134 (Pa. Super. 2012), appeal denied, 62

A.3d 380 (Pa. 2012) (citations omitted).     Similarly, “[o]ur scope of review

requires us to measure the circumstances of the case against the objective

of effectuating economic justice between the parties in discerning whether


                                      -4-
J-S25039-15


the trial court misapplied the law or failed to follow proper legal procedure.”

Gates v. Gates, 933 A.2d 102, 105 (Pa. Super. 2007) (citation omitted).

      Here, preliminarily, we observe that the argument in Wife’s brief

consists principally in the presentation of a collection of objections to the

order with the implicit common theme that the case should be remanded for

her to receive a more favorable result.           (See Wife’s Brief, at 7-18).

However, Wife fails to develop an argument that the allocations of which she

complains are the result of a misapplication of the law or failure to follow

proper legal procedure.

      Furthermore, aside from a few (four) citations to caselaw, mostly for

simple recitation of general principles, Wife fails to support her claims with

pertinent precedent, or develop any arguments that the trial court’s decision

in any way violated controlling authority.      (See id.; see also Husband’s

Brief, at 3) (“The issues raised by Wife . . . are simply not supported by any

legal precedent, caselaw, or record created in this case.”).

      Therefore, Wife has failed to make the required showing of an abuse of

discretion by clear and convincing evidence.       See Reber, supra at 1134.

Nor has she demonstrated how the law has been overridden or misapplied or

that the judgment exercised was manifestly unreasonable, or the result of

partiality, prejudice, bias, or ill will, as shown by the evidence in the certified

record. (See id.; see also Wife’s Brief, at 7-18).




                                       -5-
J-S25039-15


      We recognize that Wife’s disappointment is general and palpable.

Nevertheless, we conclude that she has not demonstrated an abuse of

discretion.   Moreover, we decline Wife’s implicit invitation to re-weigh the

arguments in her six claims to afford her a more agreeable result. We are

also mindful that the scheme of distribution is to be considered as a whole,

not piecemeal. See Reber, supra at 1134. Under our standard of review,

none of Wife’s claims merit relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2015




                                      -6-